Citation Nr: 1340798	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a rib disability, claimed as cracked ribs.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel










INTRODUCTION

The Veteran served on active duty from June 1977 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claims for entitlement to service connection for a back disability and a rib disability, claimed as cracked ribs.  Jurisdiction of the case was subsequently transferred to the RO in Buffalo, New York.

The record shows that the Veteran filed a claim for entitlement to service connection for cracked ribs.  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86.  In light of this, the Board has recharacterized the issue on appeal as entitlement to service connection for a rib disability.

The issue of entitlement to service connection for a kidney disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran adequate VA examinations, and procure adequate nexus opinions and diagnoses.

Back disability

The Veteran was afforded a VA examination in July 2009 with an addendum opinion in December 2009 for his back disability.  The examiner provided diagnoses of degenerative disc disease of the cervical, thoracic and lumbar vertebrae and multiple site disc herniations L2-S1.  

In her December 2009 opinion, the VA examiner opined that the Veteran's current back disability was less likely as not caused by or a result of a back condition in service.  The examiner stated that, according to the records, the Veteran was seen a total of 4 times in 5 years for back spasms.  She also stated that after leaving service, the Veteran worked in a job at a ski resort requiring a lot of physical activity, worked for many years as a mechanic and spent time in prison.  She opined that the Veteran has had a rough life and could have injured his back in any one of these areas.  She also opined that a "muscle spasm is an acute, temporary condition and would in NO WAY be related to the severe disc disease he now has."

The Veteran's service treatment records include 7 records of lower back pain on 6 different dates.  A September 1984 treatment record indicates that the Veteran had a 2-year history of lower back pain, which was assessed as chronic musculoskeletal lower back pain with some radicular symptoms.  Because the December 2009 VA examiner's opinion is based on an inaccurate factual premise, it has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  The examiner must provide an addendum opinion which takes account of these records.  

Rib disability

The Veteran filed a claim seeking entitlement to service connection for cracked ribs.  However, the Board finds that the claim contemplates a service connection claim for all currently diagnosed rib disabilities or disorders of the surrounding areas resulting in the Veteran's painful ribs.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86; Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim should focus upon the symptoms the claimant is attempting to service-connect however diagnosed).  

The Veteran was afforded a VA examination in July 2009 with an addendum opinion in December 2009 for his rib disability.  From the July 2009 examination, the Veteran reported pain in a straight line from right chest to back and stated that he cannot lie on that side.  

At the July 2009 examination, the examiner noted a diagnosis of "S/P right bruised ribs with residual pain."  It is unclear whether the examiner means the diagnoses is one of residual pain from right bruised ribs in service, or if the Veteran currently has right bruised ribs with residual pain.  As a current disability is a necessary element of any claim, the examiner should provide clarification and a diagnosis for any currently present rib disability or disorder of the surrounding area.   

Upon request by the RO, the VA examiner provided an addendum opinion in December 2009.  The opinion reads as follows:  "Determine if the veteran's current fractured ribs are proximately due to a progression of fractured ribs in service IS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF fractured ribs in service."  As rationale, the examiner stated that the Veteran was in a motorcycle accident on November 14, 1983 and stated that the Veteran did not have fractured ribs in the service and his x-rays from service were negative for fractures.  She also cited the Veteran's discharge examination from July 1985 where the Veteran reported a history of no broken bones.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's service treatment records document trauma to the Veteran's ribs when he fell down a flight of stairs in November 1983.  The treatment record notes painful movement, hypersensitivity, and pain to the 5th and 6th rib region on the right side.  There was a September 1983 service treatment record documenting a motorcycle accident, but that record noted trauma to the Veteran's shoulder.  The Veteran has not asserted that this motorcycle accident resulted in trauma to his ribs.  While the VA examiner was correct in concluding that the radiographic report showing views of the right ribs was negative for fractures, that fact alone does not preclude a positive nexus opinion, as it is possible that the Veteran's current disability resulted from this in-service injury despite the lack of broken ribs.  An examination and opinion must be sought regarding whether the Veteran's current rib disability is etiologically related to his in-service rib injury.       

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to the July 2009 VA examiner or, if she is unavailable, to another suitably qualified VA examiner.

The examiner must review all pertinent records associated with the VA claims file and electronic records, including the Veteran's service treatment records, post-service medical records, and statements.  The VA examiner must indicate in the VA examination report whether the Veteran's VA claims file and electronic records were reviewed. 

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current back disorder had its onset during active service or is causally or etiologically related to any in-service disease, event, or injury.  

The examiner should specifically comment upon the significance, if any, of the November 1984 service treatment records documenting chronic musculoskeletal lower back pain.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Schedule the Veteran for another examination to determine the nature and etiology of any current rib disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file and all relevant electronic medical records.

a.  The examiner must provide a diagnosis for any current rib disability, or disorder of the surrounding area causing the Veteran's painful ribs.

b.  For any and all diagnoses provided, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the disorder is causally or etiologically related to any in-service disease, event, or injury.

The examiner should specifically comment upon the Veteran's in-service injury of November 1983, where he fell down a flight of stairs and sustained trauma to the ribs, when making the above determination.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, the RO/AMC should readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


